Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 27, 2014

                                     No. 04-14-00062-CV

                              Steven STAMPS and Eva Stamps,
                                        Appellants

                                               v.

                                       Alva Elia RUIZ,
                                          Appellee

                 From the 365th Judicial District Court, Dimmit County, Texas
                           Trial Court No. 12-08-11759-DCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding


                                        ORDER

      Carlos A. Muniz, counsel for appellants, has filed a motion to withdraw as counsel. See
TEX. R. APP. P. 6.5. Appellants have not objected to the motion. We GRANT Muniz’s motion
and ORDER Muniz to notify appellants, in writing, that the reporter’s record is currently due on
March 27, 2014. See id. Muniz must file a copy of that notice with the Clerk of this Court.




                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court